UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________

RACHAEL V.,

                              Plaintiff,

v.                                                           3:18-CV-1346 (TWD)

COMM’R OF SOC. SEC.,

                        Defendant.
____________________________________

APPEARANCES:                                                 OF COUNSEL:

LACHMAN & GORTON                                     PETER A. GORTON, ESQ.
 Counsel for Plaintiff
P.O. Box 89
1500 East Main Street
Endicott, New York 13761-0089

U.S. SOCIAL SECURITY ADMIN.                                  DAVID L. BROWN, ESQ.
 Counsel for Defendant
OFFICE OF REG’L GEN. COUNSEL
REGION II
Counsel for Defendant
26 Federal Plaza - Room 3904
New York, NY 10278


THÉRÈSE WILEY DANCKS, United States Magistrate Judge

                                    DECISION and ORDER

       Currently before the Court, in this Social Security action filed by Rachael V. (“Plaintiff”)

against the Commissioner of Social Security (“Defendant” or “the Commissioner”) pursuant to

42 U.S.C. § 405(g), are Plaintiff’s motion for judgment on the pleadings and Defendant’s motion

for judgment on the pleadings. (Dkt. Nos. 9 and 10.) For the reasons set forth below, Plaintiff’s

motion for judgment on the pleadings is denied and Defendant’s motion for judgment on the
pleadings is granted. The Commissioner’s decision denying Plaintiff’s disability benefits is

affirmed, and Plaintiff’s Complaint is dismissed.

I.     RELEVANT BACKGROUND

       A.      Factual Background

       Plaintiff was born in 1969, making her 44 years old at the alleged onset date and 48 years

old at the ALJ’s decision. Plaintiff completed the eighth grade and obtaining a GED and

cosmetology license. She reported past work as a cashier, waitress, cleaner, personal care

assistant, and sales assistant. She works part-time or twice a month for a total of four hours per

month. (T. 34, 49-50.)1 Plaintiff initially alleged disability due to fibromyalgia, degenerative

disc disease, a hiatal hernia, attention deficit hyperactivity disorder, depression, asthma,

gastroesophageal reflux disease, and obsessive-compulsive disorder.

       B.      Procedural History

       Plaintiff applied for a period of disability and disability insurance benefits on February 6,

2015, alleging disability beginning February 14, 2014. (T. 55, 69, 144-50.) Plaintiff’s

application was initially denied on April 27, 2015, after which she timely requested a hearing

before an Administrative Law Judge (“ALJ”). She appeared at an administrative hearing before

ALJ John P. Ramos on June 8, 2017. (T. 30-54.) On August 9, 2017, the ALJ issued a written

decision finding Plaintiff was not disabled under the Social Security Act. (T. 7-24.) On

September 18, 2018, the Appeals Council denied Plaintiff’s request for review, making the

ALJ’s decision the final decision of the Commissioner. (T. 1-6.)

       C.      The ALJ’s Decision

1
        The Administrative Transcript is found at Dkt. No. 8. Citations to the Administrative
Transcript will be referenced as “T.” and the Bates-stamped page numbers as set forth therein
will be used rather than the page numbers assigned by the Court’s CM/ECF electronic filing
system.
                                                  2
       The ALJ found Plaintiff last met the insured status requirements of the Social Security

Act on September 30, 2016. (T. 12.) She did not engage in substantial gainful activity during

the period from her alleged onset date of February 14, 2014, through her date last insured of

September 30, 2016. (T. 13.) Her fibromyalgia, history of back surgery, depressive disorder,

and panic disorder were severe impairments. (Id.) She did not have an impairment or

combination of impairments that meets or medically equals one of the listed impairments in 20

C.F.R. § 404, Subpart P, App. 1 (the “Listings”) through the date last insured. (T. 13-15.)

Plaintiff has the residual functional capacity (“RFC”) to perform sedentary work and

               [m]entally, the claimant retained the ability to understand and
               follow simple instructions and directions, perform simple tasks
               with supervision and independently, maintain
               attention/concentration for simple tasks, and regularly attend to a
               routine and maintain a schedule. She could relate to and interact
               with others to the extent necessary to carry out simple tasks. She
               could also handle reasonable levels of simple work-related stress,
               in that she could make decisions directly related to the
               performance of simple work, and handle the usual work place
               changes and interactions associated with simple work.

(T. 15.) Sixth, the ALJ found Plaintiff was unable to perform any past relevant work through the

date last insured. (T. 18.) Seventh, and last, the ALJ found Plaintiff could perform other jobs

existing in significant numbers in the national economy. (T. 19.) The ALJ therefore concluded

Plaintiff was not disabled at any time from the alleged onset date through the date last insured.

(T. 20.)

       D.      The Parties’ Briefings on Their Cross-Motions

       In her brief, Plaintiff argues the ALJ improperly substituted his judgment for undisputed

medical opinions that Plaintiff has postural limitations and would have limitation in her ability to

work consistently. (Dkt. No. 9 at 10-14.) Plaintiff also argues the ALJ improperly weighed the

medical opinions of treating physician Ian Stuppel, D.O., consultative examiner Amanda Slowik,
                                                 3
Psy.D., consultative examiner Rita Figueroa, M.D., and non-examining consultant S. Bhutwala,

Ph.D., and specifically points to the issues of the need to change positions, time off-task, and

absenteeism. (Id. at 14-22.) Finally, Plaintiff contends the Step Five determination is not

supported by substantial evidence because the ALJ failed to consult with a vocational expert.

(Id. at 22-23.)

        Defendant argues substantial evidence supports the ALJ’s mental RFC finding and that

the ALJ did not substitute his judgment for medical opinion, but rather he properly considered

the medical opinions from Dr. Slowik and Dr. Bhutwala. (Dkt. No. 10 at 7-13.) Defendant also

contends substantial evidence supports the ALJ’s physical RFC and the ALJ properly considered

the opinions from Dr. Figueroa and Dr. Stuppel. (Id. at 13-18.)

II.     RELEVANT LEGAL STANDARD

        A.        Standard of Review

        A court reviewing a denial of disability benefits may not determine de novo whether an

individual is disabled. 42 U.S.C. § 405(g); Wagner v. Sec’y of Health & Human Servs., 906 F.2d

856, 860 (2d Cir. 1990). Rather, the Commissioner’s determination will be reversed only if the

correct legal standards were not applied, or it was not supported by substantial evidence. See

Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable basis for

doubt whether the ALJ applied correct legal principles, application of the substantial evidence

standard to uphold a finding of no disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made according to the correct legal

principles.”); accord Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983), Marcus v. Califano, 615

F.2d 23, 27 (2d Cir. 1979). “Substantial evidence” is evidence that amounts to “more than a

mere scintilla,” and has been defined as “such relevant evidence as a reasonable mind might

                                                 4
accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.

1420, 1427 (1971). Where evidence is deemed susceptible to more than one rational

interpretation, the Commissioner’s conclusion must be upheld. Rutherford v. Schweiker, 685

F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both sides,

because an analysis of the substantiality of the evidence must also include that which detracts

from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988). If supported by

substantial evidence, the Commissioner’s finding must be sustained “even where substantial

evidence may support the plaintiff’s position and despite that the court’s independent analysis of

the evidence may differ from the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153

(S.D.N.Y. 1992). In other words, this Court must afford the Commissioner’s determination

considerable deference, and may not substitute “its own judgment for that of the

[Commissioner], even if it might justifiably have reached a different result upon a de novo

review.” Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).



       B.      Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine whether

an individual is disabled as defined by the Social Security Act. 20 C.F.R. §§ 404.1520, 416.920.

The Supreme Court has recognized the validity of this sequential evaluation process. Bowen v.

Yuckert, 482 U.S. 137, 140-42, 107 S. Ct. 2287 (1987). The five-step process is as follows:

               First, the [Commissioner] considers whether the claimant is
               currently engaged in substantial gainful activity. If he is not, the
               [Commissioner] next considers whether the claimant has a “severe
               impairment” which significantly limits his physical or mental
                                                 5
               ability to do basic work activities. If the claimant suffers such an
               impairment, the third inquiry is whether, based solely on medical
               evidence, the claimant has an impairment which is listed in
               Appendix 1 of the regulations. If the claimant has such an
               impairment, the [Commissioner] will consider him disabled
               without considering vocational factors such as age, education, and
               work experience; the [Commissioner] presumes that a claimant
               who is afflicted with a “listed” impairment is unable to perform
               substantial gainful activity. Assuming the claimant does not have
               a listed impairment, the fourth inquiry is whether, despite the
               claimant’s severe impairment, he has the residual functional
               capacity to perform his past work. Finally, if the claimant is
               unable to perform his past work, the [Commissioner] then
               determines whether there is other work which the claimant could
               perform. Under the cases previously discussed, the claimant bears
               the burden of the proof as to the first four steps, while the
               [Commissioner] must prove the final one.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); accord McIntyre v. Colvin, 758 F.3d 146,

150 (2d Cir. 2014). “If at any step a finding of disability or non-disability can be made, the SSA

will not review the claim further.” Barnhart v. Thompson, 540 U.S. 20, 24 (2003).

III.   ANALYSIS

       A.      Substantial Evidence Supports the ALJ’s Analysis of the Opinion Evidence
               and Plaintiff’s RFC

               1. Applicable Law

                      a. RFC

       RFC is “what [the] individual can still do despite his or her limitations. Ordinarily, RFC

is the individual’s maximum remaining ability to do sustained work activities in an ordinary

work setting on a regular and continuing basis . . . .” A “regular and continuing basis” means

eight hours a day, for five days a week, or an equivalent work schedule. Balles v. Astrue, 11-

CV-1386 (MAD), 2013 WL 252970, at *2 (N.D.N.Y. Jan. 23, 2013) (citing Melville v. Apfel,

198 F.3d 45, 52 (2d Cir. 1999) (quoting Social Security Ruling (“SSR”) 96-8p, 1996 WL

374184, at *2)).
                                                 6
                       b. Treating Physician

       The Second Circuit has long recognized the ‘treating physician rule’ set out in 20 C.F.R.

§ 404.1527(c). “‘[T]he opinion of a claimant’s treating physician as to the nature and severity of

the impairment is given ‘controlling weight’ so long as it is ‘well-supported by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the other

substantial evidence in the case record.’” Greek v. Colvin, 802 F.3d 370, 375 (2d Cir. 2015)

(quoting Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008)). However, “ . . . the opinion of the

treating physician is not afforded controlling weight where . . . the treating physician issued

opinions that are not consistent with other substantial evidence in the record, such as the

opinions of other medical experts.” Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004).

       In deciding how much weight to afford the opinion of a treating physician, the ALJ must

“explicitly consider, inter alia: (1) the frequency, length, nature, and extent of treatment; (2) the

amount of medical evidence supporting the opinion; (3) the consistency of the opinion with the

remaining medical evidence; and (4) whether the physician is a specialist.’” Greek, 802 F.3d at

375 (quoting Selian, 708 F.3d at 418). However, where the ALJ’s reasoning and adherence to

the regulation is clear, and it is obvious that the “substance of the treating physician rule was not

traversed,” no “slavish recitation of each and every factor” of 20 C.F.R. § 404.1527(c) is

required. Atwater v. Astrue, 512 F. App’x 67, 70 (2d Cir. 2013) (citing Halloran, 362 F.3d at

31-32). The factors for considering opinions from non-treating medical sources are the same as

those for assessing treating sources, with the consideration of whether the source examined the

claimant replacing the consideration of the treatment relationship between the source and the

claimant. 20 C.F.R. §§ 404.1527(c)(1)-(6).

                       c. Review of Medical Evidence


                                                  7
   “An ALJ should consider ‘all medical opinions received regarding the claimant.’” Reider v.

Colvin, 15-CV-6517P, 2016 WL 5334436, at *5 (W.D.N.Y. Sept. 23, 2016) (quoting Spielberg

v. Barnhart, 367 F. Supp. 2d 276, 281 (E.D.N.Y. 2005)). “The ALJ is not permitted to substitute

his own expertise or view of the medical proof for the treating physician’s opinion or for any

competent medical opinion.” Greek, 802 F.3d at 375 (citing Burgess, 537 F.3d at 131). In

assessing a plaintiff’s RFC, an ALJ is entitled to rely on opinions from both examining and non-

examining State agency medical consultants because such consultants are qualified experts in the

field of social security disability. See Frye ex rel. A.O. v. Astrue, 485 F. App’x 484, 487 (2d Cir.

2012) (summary order) (“The report of a State agency medical consultant constitutes expert

opinion evidence which can be given weight if supported by medical evidence in the record.”);

Little v. Colvin, 14-CV-0063 (MAD), 2015 WL 1399586, at *9 (N.D.N.Y. Mar. 26, 2015)

(“State agency physicians are qualified as experts in the evaluation of medical issues in disability

claims. As such, their opinions may constitute substantial evidence if they are consistent with

the record as a whole.”) (internal quotation marks omitted).

               2. Opinion Evidence

       In April 2015, consultative examiner Dr. Slowik observed Plaintiff was cooperative and

oriented and she had adequate social skills, adequate expressive language skills, poorly

developed receptive language skills, coherent and goal-directed thought process, depressed

affect (she was quite tearful), dysthymic and anxious mood, fair insight, good judgment, mildly

impaired attention and concentration due to distractibility and anxiety, and moderately impaired

recent and remote memory skills due to emotional distress secondary to her anxiety, depression,

and pain. (T. 487-88.) Plaintiff’s intellectual functioning appeared to be in the below average

range and her general fund of information appeared somewhat limited. (T. 488.) Dr. Slowik

                                                 8
diagnosed a specific learning disorder, major depressive disorder, panic disorder, and history of

attention deficit hyperactivity disorder. (T. 489.) She opined Plaintiff was mildly limited in the

ability to follow and understand simple directions and instructions and maintain attention and

concentration; moderately limited in the ability to perform simple tasks independently, learn new

tasks, make appropriate decisions and relate adequately with others; and markedly limited in the

ability to maintain a regular schedule, perform complex tasks and appropriately deal with stress.

(T. 488-89.) Dr. Slowik indicated these difficulties were caused by cognitive deficits, anxiety

and depression and the results of the examination appeared to be consistent with psychiatric and

cognitive problems which might significantly interfere with Plaintiff’s ability to function on a

daily basis. (T. 489.) The ALJ afforded some weight to Dr. Slowik’s assessment. (T. 18.)

       In April 2015, consultative examiner Dr. Figueroa noted Plaintiff appeared in no acute

distress, she had a normal gait and stance, she could walk on heels and toes without difficulty,

her squat was 75 percent, she used no assistive devices, she needed no help changing for the

exam or getting on and off the exam table, and she was able to rise from a chair without

difficulty. (T. 494.) On examination, she had mild epigastric tenderness, some limited range of

motion in the cervical and lumbar spine with lordosis of the lower spine, negative straight leg

raising testing bilaterally, some limited range of motion in the shoulders, complaints of pain with

wrist movements, full range of motion of the hips with complaints of pain with movement,

positive fibromyalgia points at the occiput, neck, shoulders, intrascapular, hips, and buttocks for

a total of 14 total points, equal and physiologic deep tendon reflexes in the upper and lower

extremities, full strength in the upper and lower extremities, and intact hand and finger dexterity.

(T. 494-95.) Dr. Figueroa diagnosed fibromyalgia, chronic low back pain, cervicalgia, asthma,

and gastroesophageal reflux disease and opined Plaintiff had moderate limitations for repetitive

                                                 9
bending, lifting, carrying, pushing and pulling and she should avoid exposure to smoke, dust,

and any respiratory irritants which might aggravate her asthma condition. (T. 495.) The ALJ

afforded some weight to Dr. Figueroa’s opinion. (T. 17.)

       As part of the initial determination in April 2015, consultant Dr. Bhutwala opined

Plaintiff had mild restriction of activities of daily living, moderate difficulties in maintaining

social functioning and concentration, persistence or pace, and no repeated episodes of

decompensation of extended duration. (T. 60-66.) Dr. Bhutwala indicated the evidence in the

file was not sufficient to support allegations of disability and Plaintiff retained the mental RFC

for simple work. (T. 66.) The ALJ afforded greater weight to Dr. Bhutwala’s determination that

Plaintiff retained the mental RFC for simple work. (T. 18.)

       In May 2016, primary care physician Dr. Stuppel noted Plaintiff’s anxiety/depression,

chronic back pain, fibromyalgia, and asthma/allergies and opined these conditions would cause

pain, fatigue, diminished concentration and work pace, and the need to rest at work. (T. 596.)

Dr. Stuppel also opined Plaintiff would be off task more than 33 percent of the day and absent

more than four days per month, she could sit for six hours of the workday, she should change

position every 30 minutes, she could stand/walk for two hours in a work day, and she could

occasionally lift up to 10 pounds with these limitations present since 2015. (T. 596-97.) In

April 2017, Dr. Stuppel reiterated his previous opinion noting Plaintiff’s chronic back pain,

fibromyalgia, anxiety/depression, asthma, and Barrett’s esophagus. (T. 579-80.) The ALJ

afforded little weight to Dr. Stuppel’s opinions that Plaintiff should change positions every 30

minutes and her pain and other symptoms would cause off-task time more than 33 percent of the

day and more than four absences per month. (T. 17.)

               3. Analysis

                                                  10
       Plaintiff argues the ALJ improperly substituted his judgment for undisputed medical

opinions and improperly weighed the medical opinions. (Dkt. No. 9 at 10-22.) The Court does

not find these arguments persuasive for the following reasons.

                       a. Consultative Opinions of Dr. Slowik and Dr. Bhutwala

   Plaintiff argues the ALJ substituted his judgment for medical opinions on her ability to work

consistently. (Dkt. No. 9 at 11-12.) In so doing, Plaintiff points to Dr. Slowik’s opined marked

impairment to maintaining a regular schedule and Dr. Bhutwala’s opined moderate

diminishment to Plaintiff’s ability to maintain a regular schedule, work consistently, work at a

proper work pace and work without interruptions. (Id.; T. 64-66, 488-89.) Plaintiff also relies

on Dr. Stuppel’s opined significant disruption to a schedule or more than 33 percent of time off

task and more than four absences per month, which is discussed further in Section III.A.3.c of

this Decision and Order. (Id.; T. 580.)

       “There is no requirement that the agency accept the opinion of a consultative examiner

concerning a claimant’s limitations.” Pellam v. Astrue, 508 F. App’x 87, 89 (2d Cir. 2013); see

also Walker v. Colvin, 15-CV-0465 (CFH), 2016 WL 4768806, at *10 (N.D.N.Y. Sept. 13, 2016)

(“[A]n ALJ may properly ‘credit those portions of a consultative examiner’s opinion which the

ALJ finds supported by substantial evidence of record and reject portions which are not so

supported.’ This is true even where the ALJ relies on a consultative examiner’s examination

findings, but rejects the consultative examiner’s medical source statement[.]”) Indeed,

“[a]lthough the ALJ’s conclusion may not perfectly correspond with any of the opinions of

medical sources cited in his decision, he was entitled to weigh all of the evidence available to

make an RFC finding that was consistent with the record as a whole.” Matta v. Astrue, 508 F.

App’x 53, 56 (2d Cir. 2013); see also Tennant v. Comm’r of Soc. Sec., 16-CV-0360 (DJS), 2017

                                                11
WL 1968674, at *8 (N.D.N.Y. May 10, 2017); Allen o/b/o Allen v. Comm’r of Soc. Sec., 16-CV-

1207 (WBC), 2017 WL 6001830, at *6 (N.D.N.Y. Dec. 4, 2017). An ALJ may therefore accept

portions of a medical opinion that are consistent with the record, and choose not to accept

portions that are inconsistent with the record.

       Here, the ALJ indicated that Dr. Slowik’s opinion was afforded “only some weight

because not all of her opinions [were] supported by the record.” (T. 18.) The ALJ explained

that “her assessment of the claimant’s ability to make appropriate decisions and relate adequately

with others does not comport with her examination, which found the claimant to have ‘adequate’

social skills and ‘good’ judgment.” (T. 18, 485-91.) The ALJ further indicated “Dr. Slowik’s

assessment of the claimant’s ability to maintain a regular schedule and appropriately deal with

stress is inconsistent with the claimant’s treatment history and daily activities.” (T. 18.) The

ALJ pointed out Plaintiff’s lack of specialized mental health treatment and her indication that

most of her reported difficulties with daily activities were due to her physical impairments. (Id.)

The ALJ also pointed to Plaintiff’s ability to make and keep her own medical appointments, her

reported good relationships with her boyfriend, friends and family members, and her reported

activities including self-care tasks, preparing simple meals, some cleaning and shopping, driving,

managing finances, reading self-help books, and working part-time. (T. 18, 34, 38, 40, 485-91.)

       As the ALJ discussed, Dr. Slowik’s opinion was not consistent with other substantial

evidence of record, including her own examination, Plaintiff’s mental health treatment history,

her daily activities, and her reported good social relationships. (T. 18.) For example, Dr.

Slowik’s consultative examination indicated Plaintiff was cooperative and coherent with

adequate social skills, adequate expressive language skills, and a goal-directed thought process.

(T. 487.) Dr. Slowik noted Plaintiff had a meaningful, romantic relationship and her family

                                                  12
relationships had not been affected by her mood. (T. 488.) As the ALJ pointed out, Dr.

Slowik’s assessment was also inconsistent with Plaintiff’s lack of specialized mental health

treatment, evidenced by Plaintiff’s testimony at the administrative hearing indicating she takes

medication for depression but had not been to any type of counseling, social worker,

psychologist or psychiatrist in the previous two years. (T. 40.) The Court also notes Plaintiff’s

treatment records with Dr. Stuppel from October 2014 to February 2015 recommended

counseling which Plaintiff appears to not have pursued, while newer records with Dr. Stuppel

from March 2017 indicated her depression and anxiety were stable. (T. 295, 299, 304, 717.)

Between November 2015 and February 2016, Plaintiff reported to another provider that she

continued to be stressed about relationships and finances but had decided not to seek counseling

at that time. (T. 538, 542, 546, 550, 555.)

       In further considering the opinion evidence, the ALJ indicated Dr. Bhutwala’s

determination that Plaintiff retained the mental RFC for simple work was given greater weight

because “it was based upon on his review of the record, which included Dr. Slowik’s evaluation”

and “state agency and psychological consultants are not only highly qualified in their field, but

are also experts in Social Security disability evaluation.” (T. 18, 55-68.) Plaintiff maintains the

ALJ erred by giving greater weight to Dr. Bhutwala who did not have all the records, but who

also nonetheless indicated moderate diminishment in the ability to maintain a regular schedule,

to work consistently, to work at a proper pace and to work without interruptions. (Dkt. No. 9 at

11). However, the Court finds that Dr. Bhutwala’s opinion was not inconsistent with the ALJ’s

ultimate RFC determination and did not require the ALJ to adopt greater limitations to the ability

to work consistently. Indeed, even while opining Plaintiff had moderate limitations in the ability

to maintain a regular schedule, complete a normal workday and workweek without interruptions

                                                 13
from psychologically based symptoms, and perform at a consistent pace without an unreasonable

number and length of rest periods, Dr. Bhutwala still concluded Plaintiff retained the mental

RFC for simple work and evidence in the file was not sufficient to support allegations of

disability. (T. 65-66.) The ALJ therefore reasonably concluded Plaintiff did not have further

supported mental limitations than those he included in the RFC determination. (T. 15.) Further,

the ALJ was entitled to rely on this non-examining expert’s opinion. See Frye, 485 F. App’x at

487; Little, 2015 WL 1399586, at *9.

       Plaintiff also argues Dr. Bhutwala’s use of the term “moderate” is vague and ambiguous,

thereby useless and cannot provide substantial support for the ALJ’s RFC determination and Dr.

Bhutwala’s opinion should be given no weight because he never examined or treated Plaintiff

and his conclusions are inconsistent with the record showing significant issues with depression,

anxiety, and panic. (Dkt. No. 9 at 21-22.) While the term “moderate” may be “vague, and the

Commissioner has provided no illuminating term-of-art definitions[,]” the Court does not find

Plaintiff’s argument that the opinion was useless to be persuasive. Reynolds v. Colvin, 13-CV-

0396 (GLS/ESH), 2014 WL 4184729, at *4 (N.D.N.Y. Aug. 21, 2014). The ALJ’s reliance on

Dr. Bhutwala’s opinion did not pertain solely to the opined “moderate” limitations, but also on

his conclusion that Plaintiff retained the mental RFC for simple work as it was based upon his

review of the record including Dr. Slowik’s evaluation. (T. 18, 66.) Conversely, Plaintiff

utilizes Dr. Bhutwala’s opined moderate diminishment of the ability to maintain a regular

schedule, work consistently, work at a proper pace, and work without interruptions in her other

arguments despite simultaneously indicating such an opinion is vague and useless. (Dkt. No. 9

at 11-12, 20-22.) Further, as discussed above and in Section III.A.3.c of this Decision and




                                                14
Order, the Court’s review does not indicate Plaintiff has generally experienced significant issues

with depression, anxiety, and panic.

                       b. Dr. Figueroa’s Consultative Opinion

   Plaintiff similarly argues that the ALJ substituted his judgment for medical opinions on her

postural limitations. (Dkt. No. 9 at 12-13.) Plaintiff points out that Dr. Figueroa opined

moderate limitation for repetitive bending, lifting, carrying, pushing, and pulling and maintains

the ALJ rejected these limitations based on his own interpretation of Dr. Figueroa’s examination

and one negative lumbosacral x-ray. (Id. at 12-13; T. 17, 492-96, 593.) Plaintiff also contends

the ALJ omitted or ignored a positive cervical spine x-ray showing stigmata cervical spine

spondylosis, records showing degenerative changes at L5-S1 and within the thoracic spine, and

an assessment of lower lumbar facet joint disease. (Id. at 13; T. 384, 426, 594.)

       Again, the ALJ was not required to accept every portion of a consultative examiner’s

opinion. Pellam, 508 F. App’x at 89; Walker, 2016 WL 4768806, at *10; Matta, 508 F. App’x at

56; Tennant, 2017 WL 1968671, at *8; Allen., 2017 WL 6001830, at *6. Here, the ALJ

specified that Dr. Figueroa’s assessment was afforded “some weight insofar as it is consistent

with her clinical findings” but he did not adopt the proposed bending limitations, noting

Plaintiff’s “straight leg raising test was negative, she had no difficulty rising from a chair, and

she needed no help changing for the exam or getting on and off the exam table.” (T. 17, 492-

96.) The ALJ also noted x-rays of Plaintiff’s lumbosacral spine from February 2015 were

normal. (T. 17, 593.) In finding Plaintiff could perform sedentary work, the ALJ considered her

allegations of body pain and numbness in her arms and wrists. (T. 16.) However, the ALJ was

“‘not required to discuss in depth every piece of evidence contained in the record, so long as the

evidence of record permits the Court to glean the rationale of an ALJ’s decision.’” Coleman v.

                                                  15
Comm’r of Soc. Sec., 14-CV-1139 (GTS/WBC), 2015 WL 9685548, at *5 (N.D.N.Y. Dec. 11,

2015) (quoting LaRock ex. rel. M.K. v. Astrue, 10-CV-1019 (NAM/VEB), 2011 WL 1882292, at

*7 (N.D.N.Y. Apr. 29, 2011)).

       Further, the Court does not find Plaintiff’s arguments persuasive because, rather than the

ALJ substituting his own judgment by “re-interpreting” Dr. Figueroa’s examination findings and

relying only on the normal lumbosacral x-rays, the ALJ reasonably concluded the record as a

whole did not support the bending limitations opined by Dr. Figueroa. (T. 17.) For example,

Plaintiff reported significant improvement in April 2015 of her neck and shoulder pain after

trigger point injections and osteopathic manipulative treatment; in August and October 2015, she

reported working out at the gym and reported she was looking at getting some home gym

equipment in January 2016. (T. 513-14, 517-24, 529, 534.)

       Plaintiff also argues the ALJ “entirely omits (or fails to discuss) the functional limitations

caused by” fibromyalgia pain although the “medical records consistently note significant body

wide pain which certainly could impact Plaintiff’s ability to bend.” (Id. at 14; T. 574.)

Fibromyalgia is a medically determinable impairment when it is established by appropriate

medical evidence. It can be the basis for a finding of disability. SSR 12-2p, 2012 WL 3104869

(S.S.A. July 25, 2012). A growing number of courts have recognized that fibromyalgia is a

disabling impairment and that ‘there are no objective tests which can conclusively confirm the

disease.’ Green-Younger v. Barnhart, 335 F.3d 99, 108 (2d Cir. 2003) (citing Preston v. Health

and Human Servs., 854 F.2d 815, 818 (6th Cir. 1988)). The absence of swelling joints or other

orthopedic and neurologic deficits ‘is no more indicative that the patient’s fibromyalgia is not

disabling than the absence of a headache is an indication that a patient’s prostate cancer is not

advanced.” Id. at 109 (citing Sarchet v. Chater, 78 F.3d 305, 306 (7th Cir. 1996)). Here,

                                                 16
however, the ALJ found Plaintiff’s fibromyalgia severe and noted her reports that “‘her entire

body hurts all of the time from head to toe.’” (T. 13, 16, 492-96.) In considering Dr. Figueroa’s

opinion, the ALJ noted her observation of 14 positive tender points. (T. 16.) Although the ALJ

did not further explicitly discuss Plaintiff’s fibromyalgia and related pain, his overall decision

indicates he gave it sufficient consideration in determining Plaintiff’s RFC for sedentary work

with mental limitations. (T. 13-18.)

       For the reasons above, the Court finds the ALJ properly considered Dr. Figueroa’s

consultative opinion as well as Plaintiff’s fibromyalgia pain and reasonably concluded that,

based on the entire record, further bending limitations were not supported.

                       c. Dr. Stuppel’s Treating Source Opinion

       Plaintiff’s also argues that the ALJ erred in weighing Dr. Stuppel’s treating opinion and

improperly rejected Dr. Stuppel’s opined significant disruption to a schedule or more than 33

percent of time off task and more than four absences per month as well as the need to change

position. (Dkt. No. 9 at 11-12, 15.)

       Generally, the opinion of the treating physician will not be afforded controlling weight

when the treating physician issued opinions that were not consistent with those of other medical

experts and is contradicted by other substantial evidence in the record. Halloran v. Barnhart,

362 F.3d 28, 32 (2d Cir. 2004); 20 C.F.R. § 404.1527(c)(2); Snell v. Apfel, 177 F.3d 128, 133 (2d

Cir. 1999) (“When other substantial evidence in the record conflicts with the treating physician’s

opinion . . . that opinion will not be deemed controlling. And the less consistent that opinion is

with the record as a whole, the less weight it will be given.”).

       As the ALJ discussed, he gave little weight to Dr. Stuppel’s opinions regarding position

changes, off-task time, and absences “because they are not supported by the record” and

                                                 17
treatment notes from Dr. Stuppel through Plaintiff’s date last insured “generally describe her as

being in no acute distress” and these notes “often document normal mental functioning.” (T.

579-80, 595-98, 611-728.) The ALJ also pointed to Plaintiff’s management of her own

household and part-time work doing light cleaning and noted Dr. Slowik’s examination finding

of only mildly impaired attention and concentration. (T. 17.) The ALJ indicated Plaintiff’s

“medical records do not reflect a history of her repeatedly missing or arriving late for scheduled

appointments” and noted Dr. Stuppel’s assessments were “primarily comprised of checkbox

form responses, lacking in narrative explanations or references to specific clinical and diagnostic

findings to support the particular limitations described.” (Id.)

       Rather than the ALJ substituting his own judgment, the Court’s review of the evidence is

consistent with the ALJ’s analysis and indicates the ALJ properly weighed Dr. Stuppel’s opinion

with the other evidence of record. (T. 17-18.) As with Dr. Slowik’s opinion, Dr. Stuppel’s

opinion was not consistent with the other evidence of record including his own treatment records

documenting Plaintiff’s anxiety and depression. For example, although Dr. Stuppel initially

stressed counseling to Plaintiff, his later treatment notes indicate Plaintiff was seen for routine

follow-up for depression and anxiety and these conditions were stable with medication

management. (T. 295, 299, 304, 612, 717.)

       Plaintiff also argues the ALJ did not accurately describe her activities of daily living or

part-time work and these reasons do not provide substantial support for the ALJ’s rejection of

Dr. Stuppel’s opinion. (Dkt. No. 9 at 17.) Plaintiff testified at the administrative hearing that

she performs about four hours of cleaning at a private home twice a month for $400 and she

breaks it up into two days. (T. 34, 50-51.) Plaintiff reported to Dr. Slowik in April 2015 that she

experienced pain when showering, but continued to participate in that task; struggled with

                                                  18
cooking because of pain when standing for extended periods of time and she generally got pre-

made foods; she was generally not cleaning as much due to pain and her boyfriend did the

laundry because she could not walk down the stairs where her laundry machine was located; she

needed assistance from her boyfriend in the grocery store due to her pain; she managed her own

money; she could drive but chose not to due to fatigue and periods of cognitive confusion; and

she spent her days reading self-help books. (T. 488.) Plaintiff reported to Dr. Figueroa in April

2015 that she did not do any cooking, cleaning or laundry because her hands hurt and she could

not go downstairs to do laundry; she shopped once a week; she showered twice a week because

her arms hurt to wash her head; she dressed every day; and she watched television and listened

to the radio. (T. 493.) The ALJ noted between her testimony at the hearing and her reports to

Dr. Slowik, Plaintiff indicated she performed her own self-care tasks, prepared simple meals, did

some cleaning and shopping, drove, managed her finances, read self-help books, and worked

part-time. (T. 18, 34, 38, 48-51, 488.) The Court’s review of the record indicates the ALJ

generally summarized Plaintiff’s reported activities and part-time work doing “light cleaning”

accurately and reasonably relied on these activities, in part, in determining Plaintiff’s supported

limitations and finding she could perform sedentary, simple work. (T. 17-18.)

       Additionally, although Plaintiff argues the ALJ found “absolutely no diminishment” in

her ability to work consistently, either from psychiatric or physical conditions, the Court is not

persuaded. (T. 15.) It is clear the ALJ found at least some diminishment in Plaintiff’s ability to

work consistently because he limited her to simple work and found she could maintain attention

and concentration for only simple tasks. (T. 15.) Further, as indicated above, the ALJ indicated

why he gave little weight to the limitations opined by Dr. Stuppel, only some weight to Dr.

Slowik’s opinion, and greater weight to Dr. Bhutwala’s determination that Plaintiff retained the

                                                 19
mental RFC for simple work. (T. 17-18.) The ALJ reasonably explained greater limitations

were not supported by the record and also did not need to discuss the frequency of a sit/stand

option where he did not find such a limitation to be supported by the evidence of record. (Id.)

       Plaintiff further contends the ALJ did not cite any medical opinion stating Plaintiff does

not need to change positions every 30 minutes, would not be off-task 33 percent or more of the

time, and/or would not be absent four or more days per month. (Dkt. No. 9 at 15-16.) However,

the Court notes the ALJ afforded some weight to Dr. Figueroa’s opinion in determining

Plaintiff’s RFC and her opinion does not support Plaintiff’s alleged need to change position

every 30 minutes. (T. 17, 492-96.) The ALJ similarly afforded greater weight to Dr. Bhutwala’s

opinion, which is contrary to limitations including time off-task of 33 percent or more or four or

more absences per month. (T. 18, 64-66.) Plaintiff maintains Dr. Bhutwala’s opinion is not a

contrary opinion to support the decision not to include any limitations to maintaining regular

attendance because he found a moderate impairment in maintaining a regular schedule. (Id. at

21.) However, the Court finds Dr. Bhutwala’s opinion is a contrary opinion on which the ALJ

properly relied because it indicated Plaintiff retained the mental RFC for simple work despite

opining moderate limitations in the ability to maintain a regular schedule, complete a normal

workday and workweek without interruptions from psychologically based symptoms, and

perform at a consistent pace without an unreasonable number and length of rest periods. (T. 18,

66.)

       Plaintiff also argues that the ALJ requires too much of Dr. Stuppel’s opinion by requiring

citations or explanation on the questionnaire itself and that the treating source statement being a

“checkbox form” is not a good reason for discounting his opinions. (Dkt. No. 9 at 17-19.)

Plaintiff contends the ALJ does not hold Dr. Bhutwala’s opinion to the same standard, affording

                                                 20
it greater weight even though it does not provide supporting explanation or citations. (Id. at 20-

21.) However, as discussed above, the ALJ provided another sufficient reason for rejecting Dr.

Stuppel’s opinion in reasonably finding that it was not supported by the record. (T. 17.) Further,

Dr. Bhutwala’s assessment does include additional explanation. (T. 66.) Rather than simply

rejecting the only medical evidence he cited as Plaintiff contends, Dr. Bhutwala’s additional

explanation indicates Plaintiff’s alleged severity of her impairment was not fully supported by

the evidence in the file and she “presented as more impaired at the consultative examination.”

(Dkt. No. 9 at 21; T. 66.) Dr. Bhutwala also concluded that there was “a lack of internal

consistency between” Plaintiff’s presentation at the consultative examination and what was

indicated through the objective evidence. (T. 66.) The ALJ appears to have reasonably reached

the same conclusion after considering all the evidence of record. (T. 15-18.)

       For the reasons above, the Court finds the ALJ’s analysis of Plaintiff’s RFC, including

her mental and physical limitations, and the medical opinions is supported by substantial

evidence. Remand is therefore not required on these bases.

       A.      The ALJ’s Step Five Determination

               1. Applicable Law

       The burden shifts to the Commissioner at Step Five “‘to show there is other work that

[the claimant] can perform.’” McIntyre, 758 F.3d at 150 (quoting Brault v. Soc. Sec. Admin.,

683 F.3d 443, 445 (2d Cir. 2012)). “If a claimant has non-exertional limitations that

‘significantly limit the range of work permitted by his exertional limitations,’ the ALJ is required

to consult with a vocational expert.” Zabala v. Astrue, 595 F.3d 402, 410 (2d Cir. 2010) (quoting

Bapp v. Bowen, 802 F.2d 601, 605 (2d Cir. 1986)). “However, the ‘mere existence of a non-

exertional impairment does not automatically . . . preclude reliance on the [Medical-Vocational]


                                                 21
guidelines.’” Zabala, 595 F.3d at 410-11 (quoting Bapp, 802 F.2d at 603). “A non-exertional

impairment ‘significantly limits a claimant’s range of work when it causes an additional loss of

work capacity beyond a negligible one or, in other words, one that so narrows a claimant’s

possible range of work as to deprive him of a meaningful employment opportunity.’” Zabala,

595 F.3d at 410-11 (quoting Bapp, 802 F.2d at 605-06).

               2. Analysis

       At Step Five, the ALJ found there were jobs existing in significant numbers that Plaintiff

could have performed through the date last insured. (T. 19.) Specifically, the ALJ indicated

Plaintiff’s limitations did not preclude her from performing all the basic mental requirements of

unskilled work on a sustained basis and a finding of “not disabled” was appropriate under SSR

85-15 and the framework of Medical-Vocational Rule 201.21. (Id.) Plaintiff contends the Step

Five determination is not supported by substantial evidence because the ALJ failed to consult

with a vocational expert despite significant non-exertional impairments including the need for a

frequent sit-stand option, limitations to bending, and limitations to work pace and attendance.

(Dkt. No. 9 at 22-23.)

       As Defendant argues, “[a]lthough the [Medical-Vocational Guidelines (“Grids”)] direct

findings based on physical limitations, if the claimant can perform the full range of unskilled

sedentary work, as in the instant case, the ALJ may rely on the [G]rids.” (Dkt. No. 10 at 7;

citing 20 C.F.R. Pt. 404, Subpt. P., App’x 2 § 201.00(a); Calabrese v. Astrue, 358 F. App’x 274,

276 (2d Cir. 2009); SSR 96-9p, 1996 WL 374185, at *9; SSR 85-15.) Indeed, the ALJ’s finding

that Plaintiff had non-exertional limitations did not automatically bar him from relying on the

Medical-Vocational Guidelines. Zabala, 595 F.3d at 410-11 (quoting Bapp, 802 F.2d at 603).

Plaintiff has not established further alleged limitations including the need for a frequent sit-stand

                                                 22
option, limitations to bending, and limitations to work pace and attendance. For the reasons

stated above, the Court finds the ALJ’s RFC determination is supported by substantial evidence.

The Court similarly finds the ALJ’s Step Five determination is supported by substantial evidence

and remand is therefore not required on this basis.

       ACCORDINGLY, it is

       ORDERED that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 9) is

DENIED in part; and it is further

       ORDERED that Defendant’s motion for judgment on the pleadings (Dkt. No. 10) is

GRANTED; and it is further

       ORDERED that Defendant’s decision denying Plaintiff disability benefits is

AFFIRMED, and it is further

       ORDERED that Plaintiff’s Complaint is DISMISSED.

Dated: March 18, 2020
       Syracuse, New York




                                                23
